Title: From John Adams to Thomas Brand Hollis, 3 December 1788
From: Adams, John
To: Hollis, Thomas Brand


          
            My dear Friend.
            Braintree near Boston Decr: 3. 1788.
          
          If I had been told at my first arrival that five months would pass, before I should write a Line to Mr: Brand Hollis, I should not have believed it. I found my Estate in Consequence of a total neglect and inattention on my Part for fourteen years, was fallen to decay; and in so much disorder, as to require my whole attention to repair it. I have a great Mind to essay a description of it— It is not large in the first place— It is but the Farm of a Patriot. But there are in it two or three spots, from whence are to be seen some of the most beautiful Prospects in the world— I wish the Hyde was within ten Miles, or that Mr: Brand. H. would come and build an Hyde near us. I have a fine Meadow that I would christen by the Name of Hollis mead, if it were not too small. The hill where I now live is worthy to be called Hollis Hill: but as only a small Part of the Top of it belongs to me, it is doubtful whether it would succeed. There is a fine Prospect Brook through a Meadow by my House shall I call it Hollis Brook.—
          What shall I say to you of our public Affairs? The increase of population is wonderful. The Plenty of Provisions of all kinds, amazing; and cheap in proportion to their abundance, and the scarcity of money which is certainly very great. The Agriculture, Fisheries, Manufactures and Commerce of the Country are very well, much better than I expected to find them. I cannot say so much of our Politicks. The Constancy of the People in a course of annual Elections has discarded from their Confidence almost all the old staunch firm Patriots who conducted the Revolution in all the civil departments, and has called to the Helm Pilots much more selfish and much less skilful— I cannot however lay all the Blame of this upon the People. Many of my brother Patriots have flattered the People, by telling them they had Virtue; Wisdom and Talents, which the People

themselves have found out by Experience, they had not: and this has disgusted them with their Flatterers.— The Elections for the new Government, have been determined very well, hitherto, in general— You may have the Curiosity to ask what share, your Friend is to have? I really am at a loss to guess. The probability at present seems to be that I shall have no Lot in it. I am in the habit of balancing every Thing. In one scale is Vanity; in the other Comfort; can you doubt which will preponderate? in publick Life, I have found nothing but the former in private Life I have enjoyed much of the latter.
          I regret the Loss of the Bookshops and the Society of the few Men of Letters that I knew in London: in all other respects I am much better accommodated here. Shall I hope to hear from you, as you have leisure? A letter left at the New England Coffee-House will be brought me, by some of our Boston Captains.
          With great Esteem and much Affection I am, Dear Sir &c.
        